DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020, has been entered.

In the response filed October 20, 2020, Applicant amended claim 1.  Claims 1, 2, 4-19, and 23, are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-19, and 23, have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over van der Riet (US 7,158,943 B2), in view of Benillouche et al. (US 2008/0142599 A1), hereinafter Benillouche; Fordyce, III et al. (US 2011/0035278 A1), hereinafter Fordyce; and Jarrett et al. (US 2014/0195303 A1), hereinafter Jarrett.
 Regarding claim 1, van der Riet teaches a method for correlating online advertisement impressions to particular types of offline shoppers, the method comprising: 
storing data for a panel of consumers in a database (Col. 14:24-29), the data for each member of the panel (Col. 5:9-13) including a purchasing segment that characterizes buying behavior of the member including offline purchases (Col. 12:37-53; Col. 19:39-49, customer’s in-store purchase, “offline purchases,” are used to update a consumer’s profile) with respect to one or more products, thereby organizing the panel into a number of purchasing segments (Col. 10:16-34, consumers are characterized into different segments); 
initiating an advertising campaign on a website hosted on a server (Col. 15:55-59), the advertising campaign including one or more advertisements and one or more targeting criteria for presenting the advertisements to predetermined user types (Col. 13: Lines 19-25, targeting criteria for advertisements/targeting audiences defined by consumer profile; Col. 15:60-63); 

identifying a number of the one or more advertisements presented to the member of the panel during the visit (Col. 20: 28-32, log files indicating the number of ads served to each consumer; Col. 11:58-67); and correlating the number of the one or more advertisements to the purchasing segment for the member of the panel, thereby providing a campaign result of the purchasing segments reached using the targeting criteria for each of the number of websites (Col. 11:54-59; 11:62-67; Col. 26:4-251 – Tables shown in Col. 26-28 display an example of the results correlated by the system, return on investment by type of shopper reached for different websites).
Van der Riet does not explicitly disclose storing data based at least in part on manual data feeds from individual panel members for one or more retail purchases;
the one or more targeting criteria including at least one keyword used to select one of the advertisements for one of the predetermined user types;
providing a member of the panel with a cookie that can be detected by the website; detecting a visit to the website by a client device associated with the member of the panel; operating the advertising campaign on a number of websites;
correlating the at least one keyword used to select one of the advertisements with one of the number of purchasing segments that characterizes buying behavior of the member of the panel presented with the one of the advertisements, thereby providing a campaign result of the purchasing segments reached using the targeting criteria for each of the number of websites;

Benillouche teaches providing data based at least in part on manual data feeds from individual panel members for one or more retail purchases (Par. [0019]).  
Fordyce teaches providing a member of the panel with a cookie that can be detected by the website (Par. [0145], behavior or user tracked by browser cookie); detecting a visit to the website by a client device associated with the member of the panel (Par. [0145], user identified and system analyzes the web pages the user has visited); operating the advertising campaign on a number of websites (Par. [0145], browser cookie used to track user across multiple websites);
comparing an effectiveness of the advertising campaign at reaching one or more predetermined ones of the purchasing segments at each of the number of websites (Par. [0202], group defined by common purchasing pattern of members, “purchasing segments,” Par. [0366], group information used to identify targeted advertisements; Par. [0127], correlation result indicates effectiveness of the user specific advertisement data); and reallocating an advertising spend among the number of websites based on a relative effectiveness at reaching the one or more predetermined ones of the purchasing segments (Par. [0113], correlation determined between advertising budget to sales; Par. [0115], reallocating an advertising spend to facilitate maximum sales).
Jarrett teaches the one or more targeting criteria including at least one keyword used to select one of the advertisements for one of the predetermined user types (Par. [0056], online 
correlating the at least one keyword used to select one of the advertisements with one of the number of purchasing segments that characterizes buying behavior of the member of the panel presented with the one of the advertisements (Par. [0050], keyword that was used to target advertisement to a user is used to associated with a different group such as a purchasing segment characterizing buying behaviors, “high spenders,”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Riet to include providing data based at least in part on manual data feeds from individual panel members for one or more retail purchases in order for advertisers to provide more accurate purchasing behavior (Benillouche, Par. [0004], [0005]).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and the combination of each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Riet and Benillouche to include the advertisement campaign effectiveness determination abilities of Fordyce as a need exists to improve the selection of advertisements to increase effectiveness of the campaign (Fordyce, Par. [0128]).  Tracking a user’s activities to analyze the characteristics of a campaign would enable an advertising system to improve the effectiveness of the campaign.  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and the combination of each element merely would have performed the same function as it did 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Riet, Benillouche, and Fordyce to include the keyword correlation abilities of Jarrett as a need exists to improve classifications of categories for targeting advertisements (Jarrett, Par. [0053]).  Correlating keywords and defined user groups would enable an advertising system to improve the targeting of advertisements from updated keyword classifications.  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and the combination of each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, van der Riet teaches wherein detecting visits includes receiving a notification from an operator of the website (Col. 19:18-21). 
Regarding claim 5, van der Riet teaches wherein the notification includes aggregate statistics for the visits (Col. 19:35-39; Col. 26:4-251 – Tables shown in Col. 26-28 display total statistics). 
Regarding claim 6, van der Riet teaches wherein the notification identifies advertisements presented to a particular one of the members of the panel (Col. 19:18-21). 
Regarding claim 7, van der Riet teaches wherein the notification identifies advertisements presented to a particular one of the purchasing segments (Col. 19:18-21; Col. 22: 46-49 – Table 1, Ads presented to target audience, “particular one of the purchasing segments”). 
Regarding claim 10, van der Riet teaches wherein the number of purchasing segments include at least three categories (Col. 10:15-34). 
Regarding claim 11, van der Riet teaches wherein the at least three categories include a light buyer, a heavy buyer, and a competitive buyer (Col. 10:15-34). 
Regarding claim 12, van der Riet teaches wherein the data for the panel includes attributes of the panel (Col. 10:15-34). Van der Riet does not explicitly disclose demographic attributes of the panel.  Fordyce teaches wherein the data for the panel includes demographic attributes of the panel (Par. [0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Riet and Benillouche to include the advertisement campaign effectiveness determination abilities of Fordyce as a need exists to improve the selection of advertisements to increase effectiveness of the campaign (Fordyce, Par. [0128]).  Tracking a user’s demographics to analyze the characteristics of a campaign would enable an advertising system to improve the effectiveness of the campaign.  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and the combination of each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, van der Riet teaches further comprising correlating the one or more advertisements to the demographic attributes of the panel (Col. 10:15-34). 
Regarding claim 14, van der Riet teaches wherein the panel of consumers includes a panel of uniquely identified consumers (Col. 18:4-8). 
Regarding claim 23, van der Riet teaches further comprising selecting at least one additional website for the advertising campaign (Col. 12:25-30, advertisers focus investments behind campaigns that generate the highest yield; Col. 18: 63-Col. 19:9, creates delivery page for ad to be filled with) when an aggregate effectiveness of the advertising campaign on the two or .

Claims 2, 8, 9, and 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over van der Riet (US 7,158,943 B2), in view of Benillouche (US 2008/0142599 A1); Fordyce (US 2011/0035278 A1); Jarrett (US 2014/0195303 A1); and Potluri (US 7,886,047 B1).
Regarding claim 2, van der Riet teaches further comprising correlating any of the one or more advertisements presented during the number of visits to a number of purchasing segments for the number of members of the panel, thereby providing a result (Col. 11:54-59).  Van der Riet does not explicitly disclose detecting a number of visits to the website by a number of members of the panel; and organizing the result according to the number of purchasing segments.  Potluri teaches detecting a number of visits to the website by a number of members of the panel (Col. 7:65 - Col. 8:8); and organizing the result according to the number of purchasing segments (Col. 7:45-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Riet to include detecting a number of visits to the website by a number of members of the panel; and organizing the result according to the number of purchasing segments in order for advertisers to provide better targeted advertisements to consumers (Potluri, Col. 1:20-27).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and the combination of each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, van der Riet does not explicitly disclose wherein the notification includes aggregate statistics for non-panel members over a corresponding time period.  Potluri teaches wherein the notification includes aggregate statistics for non-panel members over a corresponding time period (Col. 8:3-8, unique visitors, “non-panel members”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Riet to include wherein the notification includes aggregate statistics for non-panel members over a corresponding time period in order for advertisers to provide better targeted advertisements to consumers (Potluri, Col. 1:20-27).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and the combination of each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, van der Riet does not explicitly disclose wherein the notification includes a relative number of visitors to the website that belong to the panel. Potluri teaches wherein the notification includes a relative number of visitors to the website that belong to the panel (Col. 7:45-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Riet to include wherein the notification includes a relative number of visitors to the website that belong to the panel in order for advertisers to provide better targeted advertisements to consumers (Potluri, Col. 1:20-27).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and the combination of each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, van der Riet teaches further comprising evaluating an effectiveness of the advertising campaign at reaching one or more predetermined ones of the purchasing segments based upon the campaign result (Col. 11:54-59; 11:62-67; Col. 26:4-251 – Tables shown in Col. 26-28 display an example of the results correlated by the system, return on investment by type of shopper reached for different websites). 
Regarding claim 16, van der Riet teaches wherein the effectiveness includes a threshold based upon an absolute number of advertisement exposures to the one or more predetermined ones of the purchasing segments (Col. 19:18-21; Col. 22: 46-49 – Table 1, Ads presented to target audience, “particular one of the purchasing segments”). 
Regarding claim 17, van der Riet teaches wherein the effectiveness includes a threshold based upon a relative number of advertisement exposures to the one or more predetermined ones of the purchasing segments (Col. 11-24 – Table of ranges; Col. 19:18-21; Col. 22: 46-49 – Table 1, Ads presented to target audience, “particular one of the purchasing segments”). 
Regarding claim 18, van der Riet teaches further comprising transferring the advertising campaign to a different website (Col. 12:25-30, advertisers focus investments behind campaigns that generate the highest yield, “transfer to a different website;” Col. 18: 63-Col. 19:9, creates delivery page for ad to be filled with) when the effectiveness is below a predetermined threshold (Col. 12:10-24, distribution ranges, “predetermined threshold"). 
Regarding claim 19, van der Riet teaches further comprising changing a targeting criterion for delivery of advertisements in the advertising campaign (Col. 15:60-63, customizing ad messages; Col. 12:25-30, advertisers focus investments behind campaigns that generate the highest yield) when the effectiveness is below a predetermined threshold (Col. 12:10-24, distribution ranges, “predetermined threshold"). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/P.K./Examiner, Art Unit 3621                               

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621